UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

COVINGTON SPECIALTY INSURANCE
COMPANY ,
18-ev-10078 (JGK)
Plaintiff,
ORDER
- against -

NY COMMISSARY, INC., 327 WEST 36TH
ST., LLC, M. FRUCHT REAL ESTATE
SERVICE, INC., ELHADJ MODOU SAKHO,
and MANHATTAN COMMISSARY, INC.,

Defendants.

 

JOHN G. KOELTL, District Judge:

The plaintiff is directed to provide a status update with
respect to the remaining defendants in this case by May 17,
2021.

SO ORDERED.

Dated: New York, New York
May 10, 2021

 

 

“John G. Koeltl
United States District Judge

 

 

USDS SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #: ;
DATE FILED; 9 tO - 2}

 

 

 

 

 

 

 

 
